Exhibit 10

FORM OF STOCK APPRECIATION RIGHT AGREEMENT

MARRIOTT INTERNATIONAL, INC.

2002 COMPREHENSIVE STOCK AND CASH INCENTIVE PLAN

This Agreement ("Agreement") is executed in duplicate as <Grant Date>, (the
"Grant Date") between Marriott International, Inc. ("Company"), and <Fname>
<Lname> ("Employee").



In accordance with Article 10 of the Company's 2002 Comprehensive Stock and Cash
Incentive Plan ("Plan"), as amended, relating to Other Share-Based Awards, the
Company has authorized this stock appreciation right Agreement.



Now, THEREFORE, it is agreed as follows:



1. Prospectus. The Employee has been provided with, and hereby acknowledges
receipt of, a Prospectus for the Plan dated <Date>, which contains, among other
things, a detailed description of the share-based award provisions of the Plan.



2. Interpretation. The provisions of the Plan are incorporated herein by
reference and form an integral part of this Agreement. Except as otherwise set
forth herein, capitalized terms used herein shall have the meanings given to
them in the Plan. In the event of any inconsistency between this Agreement and
the Plan, the terms of the Plan shall govern. A copy of the Plan is available
from the Compensation Department of the Company upon request. All decisions and
interpretations made by the Compensation Policy Committee of the Company's Board
of Directors (the "Committee") or its delegate with regard to any question
arising hereunder or under the Plan shall be binding and conclusive.



3. Grant of SARs. The Company hereby grants to the Employee as of the Grant Date
this stock appreciation right (the "SAR") on <Grant> shares of the Company's
Common Stock (the "SAR Shares"), subject to the terms and conditions of the
Plan, the Employee's acceptance of this Agreement and satisfaction of the tax
provisions of the Company's International Assignment Policy ("IAP"), if
applicable. Under this Agreement, upon satisfying the conditions for exercising
a SAR as set forth in paragraphs 5 and 6 below, Employee shall receive a number
of shares of Common Stock of the Company equal to the number of SAR shares that
are being exercised under such SAR multiplied by the quotient of (a) the Final
Value minus the Base Value, divided by (b) the Final Value.



4. Base Value and Final Value. Subject to Paragraph 12 hereof, the Base Value
per share of the SAR Shares is <Base Value> and the Final Value is the Fair
Market Value of a Share of Common Stock of the Company as of the date the SAR is
exercised.



5. Waiting Period and Exercise Dates. The SAR Shares may not be exercised during
the one-year period following the Grant Date (the "waiting period"). Following
the waiting period, the SAR Shares may be exercised in accordance with the
following schedule: 25% of the SAR Shares commencing at the end of the waiting
period, and an additional 25% of the SAR Shares commencing on each of the
second, third and fourth one-year anniversaries of the Grant Date. To the extent
that the SAR is not exercised by the Employee when it becomes initially
exercisable, the SAR shall not expire but shall be carried forward and shall be
exercisable at any time thereafter; provided, however, that the SAR shall not be
exercisable after the expiration of ten (10) years from the Grant Date or sooner
as set forth in paragraph 9, if applicable. Exercise of the SAR shall not be
dependent upon the prior or sequential exercise of any other SARs heretofore
granted to Employee by the Company. Except as provided in the Plan and Paragraph
9 below, the SAR may not be exercised at any time unless the Employee shall then
be an employee of the Company or a subsidiary.



6. Method of Exercising SAR. In order to exercise the SAR, the person entitled
to exercise the SAR must provide a signed written notice to the Company stating
the number of SAR Shares with respect to which the SAR is being exercised. Upon
receipt of such notice, the Company will advise the person exercising the SAR of
the amount of withholding taxes to be paid under Federal and, where applicable,
state and local law resulting from such exercise. The SAR may be exercised by
(a) making provision for the satisfaction of the applicable withholding taxes,
and (b) an undertaking to furnish and execute such documents as the Company
deems necessary (i) to evidence such exercise, and (ii) to determine whether
registration is then required to comply with the Securities Act of 1933 or any
other law. Upon satisfying the conditions for exercise including the provision
for the satisfaction of the withholding taxes, the Company shall, without
transfer or issue tax to the person exercising the SAR, either cause delivery to
such person of a share certificate or other evidence of the SAR Shares purchased
or provide confirmation from the transfer agent for the Common Stock of the
Company that said transfer agent is holding shares for the account of such
person in a certificateless account. Pursuant to procedures, if any, that may be
adopted by the Committee or its delegate, the exercise of the SAR may be by any
other means that the Committee determines to be consistent with the Plan's
purpose and applicable law.



7. Rights as a Shareholder. The Employee shall have no rights as a shareholder
with respect to any SAR Shares covered by the SAR granted hereby until the date
of issuance of a stock certificate or confirmation of the acquisition of such
SAR Shares. No adjustment shall be made for dividends or other rights for which
the record date is prior to the date of issuance.



8. Non-Assignability. The SAR shall not be assignable or transferable by the
Employee except by will or by the laws of descent and distribution. During the
Employee's lifetime, the SAR may be exercised only by the Employee or, in the
event of incompetence, by the Employee's legally appointed guardian.



9. Effect of Termination of Employment or Death. If the Employee goes on leave
of absence for a period of greater than twelve months (except a leave of absence
approved by the Board of Directors or the Committee) or ceases to be an employee
of the Company or a Subsidiary for any reason except death, the portion of the
SAR which is unexercisable on the date on which the Employee ceased to be an
Employee or has been on a leave of absence for over twelve months (except a
leave of absence approved by the Board or Committee) shall expire on such date
and any unexercised portion of the SARs which was otherwise exercisable on such
date shall expire at the earlier of (i) the expiration of this SAR in accordance
with the term for which the SAR was granted, or (ii) three months (one year in
the case of termination by reason of Disability of the Employee under the terms
of the Plan) from such date, except in the case of an Employee who is an
"Approved Retiree" as defined below. If Employee is an Approved Retiree, then
the SAR shall expire at the sooner to occur of (i) the expiration of such SAR in
accordance with its original term, (ii) the expiration of five years from the
date of retirement, or (iii) with respect to SARs granted less than one year
before the date the Approved Retiree retires, such retirement date, except not
with respect that portion of the SARs equal to the number of such shares
multiplied by the ratio of (a) the number of days between the Grant Date and the
retirement date inclusive, over (b) the number of days on and after the Grant
Date and before the first anniversary of the Grant Date. In the event of the
death of Employee without Approved Retiree status during the three month period
following termination of employment or a leave of absence over twelve months
(except a leave of absence approved by the Board or Committee), the SAR shall be
exercisable by the Employee's personal representative, heirs or legatees to the
same extent and during the same period that the Employee could have exercised
the SAR if the Employee had not died. In the event of the death of Employee
while an employee or while an Approved Retiree, the SAR (if the waiting period
has elapsed) shall be exercisable in its entirety by the Employee's personal
representatives, heirs or legatees at any time prior to the expiration of one
year from the date of the death of the Employee, but in no event after the term
for which the SAR was granted. For purposes of this Agreement, an "Approved
Retiree" is any SAR holder who (i) terminates employment by reason of a
Disability, or (ii) (A) retires from employment with the Company with the
specific approval of the Committee on or after such date on which the SAR holder
has attained age 55 and completed 10 Years of Service, and (B) has entered into
and has not breached an agreement to refrain from Engaging in Competition in
form and substance satisfactory to the Committee; and if the Committee
subsequently determines, in its sole discretion, that an Approved Retiree has
violated the provisions of the Agreement to refrain from Engaging in
Competition, or has engaged in willful acts or omissions or acts or omissions of
gross negligence that are or potentially are injurious to the Company's
operations, financial condition or business reputation, such Approved Retiree
shall have ninety (90) days from the date of such finding within which to
exercise any SARs or portions thereof which are exercisable on such date, and
any SARs or portions thereof which are not exercised within such ninety (90) day
period shall expire and any SARs or portion thereof which are not exercisable on
such date shall be cancelled on such date.



10. Consent. By executing this Agreement, Employee consents to the collection
and maintenance of Employee's personal information (such as Employee's name,
home address, home telephone number and email address, social security number,
assets and income information, birth date, hire date, termination date, other
employment information, citizenship, marital status) by the Company and the
Company's service providers for the purposes of (i) administering the Plan
(including ensuring that the conditions of transfer are satisfied from the Award
Date through the Exercise Date), (ii) providing Employee with services in
connection with Employee's participation in the Plan, (iii) meeting legal and
regulatory requirements and (iv) for any other purpose to which Employee may
consent. Employee's personal information is collected from the following
sources:



from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

from Employee's transactions with the Company, the Company's affiliates and
service providers;

from Employee's employment records with the Company; and

from meetings, telephone conversations and other communications with Employee.

In addition, Employee further consents to the Company disclosing Employee's
personal information to the Company's third party service providers and
affiliates and other entities in connection with the services the Company
provides related to Employee's participation in the Plan, including:



financial service providers, such as broker-dealers, custodians, banks and
others used to finance or facilitate transactions by, or operations of, the
Plan;

other service providers to the Plan, such as accounting, legal, or tax
preparation services;

regulatory authorities; and

transfer agents, portfolio companies, brokerage firms and the like, in
connection with distributions to Plan participants.

Employee's personal information is maintained on the Company's networks and the
networks of the Company's service providers, which may be in the United States
or other countries other than the country in which this Award was granted.
Employee may access Employee's personal information to verify its accuracy and
update Employee's information by contacting Employee's local Human Resources
representative. Employee may obtain account transaction information online or by
contacting the Plan record keeper as described in the Plan enrollment materials.
By accepting the terms of this Agreement, Employee further agrees to the same
terms with respect to other Awards Employee received in any prior year under the
Plan.



11. No Additional Rights. Benefits under this Plan are not guaranteed. The grant
of Awards is a one-time benefit and does not create any contractual or other
right or claim to any future grants of Awards under the Plan, nor does a grant
of Awards guarantee future participation in the Plan. The value of Employee's
Awards is an extraordinary item outside the scope of Employee's employment
contract, if any. Employee's Awards are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end-of-service payments, bonuses, long-term service awards, pension or
retirement benefits (except as otherwise provided by the terms of any
U.S.-qualified retirement or pension plan maintained by the Company or any of
its subsidiaries), or similar payments. By accepting the terms of this
Agreement, Employee further agrees to these same terms and conditions with
respect to any other Awards Employee received in any prior year under the Plan.



12. Recapitalization or Reorganization. Certain events affecting the Common
Stock of the Company and mergers, consolidations and reorganizations affecting
the Company may affect the number or type of securities deliverable upon
exercise of the SAR or limit the remaining term over which this SAR may be
exercised.



13. General Restriction. In accordance with the terms of the Plan, the Company
may limit or suspend the exercisability of the SAR or the purchase or issuance
of SAR Shares thereunder under certain circumstances. Any delay caused thereby
shall in no way affect the date of termination of the SAR.



14. Amendment of This Agreement. The Board of Directors may at any time amend,
suspend or terminate the Plan; provided, however, that no amendment, suspension
or termination of the Plan or the SAR shall adversely affect in any material way
the SAR without the written consent of the Employee.



15. Notices. Notices hereunder shall be in writing, and if to the Company, may
be delivered personally to the Compensation Department or such other party as
designated by the Company or mailed to its principal office at 10400 Fernwood
Road, Bethesda, Maryland 20817, addressed to the attention of the SAR
Administrator (Department 935.40), and if to the Employee, may be delivered
personally or mailed to the Employee at his or her address on the records of the
Company.



16. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in Paragraph 9 above and the provisions of the Plan, to the
personal representatives, legatees and heirs of the Employee.



 



17. No Effect on Employment. Nothing contained in this Agreement shall be
construed to limit or restrict the right of the Company or of any subsidiary to
terminate the Employee's employment at any time, with or without cause, or to
increase or decrease the Employee's compensation from the rate of compensation
in existence at the time this Agreement is executed.





IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Grant Date.



MARRIOTT INTERNATIONAL, INC. EMPLOYEE





Employee Name (Please Print)



 

By: ____________________________________

Executive Vice President, Human Resources Employee Social Security Number
(Please Print)



 

___________________________________________

Employee Signature



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

184937v2